Citation Nr: 0521043	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  04-11 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for the residuals of 
retained metallic foreign bodies in the mid-spinal area.  

4.  Entitlement to an initial compensable evaluation for the 
residuals of retained foreign bodies in the lungs.

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.

ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The appellant had active military service from July 1943 to 
April 1946, and from October 1947 to March 1952.  He is a 
recipient of the Purple Heart Medal.      

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.  

By the November 2002 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
the residuals of retained foreign bodies in the lungs, and 
assigned a noncompensable rating, effective from April 5, 
2001.  In that same rating action, the RO denied the 
appellant's claims for service connection for bilateral 
hearing loss, tinnitus, and the residuals of retained 
metallic foreign bodies in the mid-spinal area.  In December 
2002, the appellant filed a notice of disagreement with 
respect to the disability rating assigned to his service-
connected lung disability, and with respect to the 
aforementioned service connection claims.  A statement of the 
case was issued in March 2003.  In October 2003, the RO 
received a Disagreement Resolution Election Form from the 
appellant in which he indicated that he wished to have his 
disagreement handled under the Decision Review Officer 
process.  Thus, although VA Form 9 was not received until 
March 2004, the Board construes the appellant's Disagreement 
Resolution Election Form, received by the RO in October 2003, 
as a timely substantive appeal.  See 38 C.F.R. § 20.202 
(2004).  It is clear that the appellant intended to continue 
with his appeal of the November 2002 rating decision, and 
this document was received by the RO following the issuance 
of the statement of the case.  Id.  Thus, the issues listed 
on the first page of this document are properly before the 
Board for adjudication.            

The veteran filed a claim of entitlement to service 
connection for residuals of shrapnel wounds in April 1952.  
Although the rating decision dated in June 1952 noted 
shrapnel wounds to the back were shown in the veteran's 
service medical records, a decision as to this issue was not 
promulgated by this action.  Additionally, the notice to the 
veteran of the June 1952 rating decision did not indicate a 
decision with regard to his claim for residuals of shell 
fragment wounds to his back.  Accordingly, the Board finds 
that the current appeal of entitlement to service connection 
for residuals of shell fragment wounds to the back stems from 
the veteran's original claim received in April 1952.  

In October 2004, the appellant's representative raised the 
issue of whether new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for a 
chronic respiratory disorder.  This issue has not been 
developed for appellate consideration and is referred to the 
RO for appropriate action.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

The appellant was awarded the Purple Heart Medal.  In this 
regard, the appellant's service medical records show that in 
September 1950, the appellant was wounded in Korea and 
received multiple shell fragment wounds of both legs, left 
buttock, arms, back, and neck.  

In May 2000, the appellant underwent a VA examination.  At 
that time, it was noted that x-rays were taken of the 
appellant's lungs, cervical spine, right arm, tibia and 
fibula, left hand, left elbow, and pelvis.  Although the x-
rays of the appellant's pelvis revealed no evidence of 
metallic soft tissue foreign bodies, the x-rays of the 
appellant's lungs were interpreted as showing some metallic 
densities in the right upper and left lower lungs.  In 
addition, x-rays of the cervical spine were reported to show 
metallic fragments in the upper neck, predominantly located 
posteriorly.  The impression was metallic foreign bodies in 
the neck.  X-rays of the tibia and fibula were interpreted as 
showing metallic fragments in the proximal and distal parts 
of the left leg and in the distal right leg at the level of 
the ankle.  Moreover, x-rays of the left hand were reported 
to reveal metallic foreign body over the fourth and fifth 
metacarpals and over the distal phalanx of the second digit 
and medial aspect of the hand, and x-rays of the left elbow 
showed a metallic fragment in the lateral projection 
superimposed over the distal humeral shaft.  Lastly, x-rays 
of the right arm were interpreted as showing metallic 
fragments over the dorsal aspect of the olecranon and ventral 
radial aspect of the upper forearm.  The impression was 
retained metallic foreign bodies in the area of the left 
elbow.     

In light of the above, given that the appellant's service 
medical records show that in September 1950, the appellant 
was wounded in Korea and received multiple shell fragment 
wounds in different parts of the body, including the back, 
and given the current evidence of retained metallic foreign 
bodies in numerous parts of the appellant's body, including 
the neck and lungs, the Board finds that a VA examination, as 
specified in greater detail below, must be obtained in order 
to determine whether the appellant currently has any retained 
metallic foreign bodies in the mid-spinal area.

In addition, by the November 2002 rating action, the RO 
granted the appellant's claim of entitlement to service 
connection for the residuals of retained foreign bodies in 
the lungs.  At that time, the RO assigned a noncompensable 
rating under the provisions of 38 C.F.R. § 4.97, Diagnostic 
Code 6899-6824, effective from April 5, 2001.  Thus, the 
appellant's service-connected lung disability is most 
analogous to the provisions regarding bacterial infections of 
the lung.  38 C.F.R. § 4.27 (2004).  Under the criteria 
therein, active infection with systemic symptoms shall be 
evaluated as 100 percent disabling; when the disease process 
is inactive, residuals shall be evaluated under the 
diagnostic code that most accurately reflects their nature.  
38 C.F.R. § 4.97, Diagnostic Code 6824 (2004).  Depending on 
the specific findings, the residuals are to be rated as 
interstitial lung disease, restrictive lung disease, or when 
obstructive lung disease is the major residual, as chronic 
bronchitis.  Id.  

In August 2002, the appellant underwent a VA examination.  
Following the physical examination and a review of x-rays of 
the appellant's lungs, the examining physician diagnosed 
chronic obstructive pulmonary disease (COPD), oxygen-
dependent, and small metallic foreign bodies in right upper 
and left lower lungs, as per x-ray reports.  The examiner 
opined that the appellant's pulmonary impairment was likely 
secondary to his COPD and not due to his previous shrapnel 
fragment wound.  The examiner further opined that the 
appellant's breathing problems were likely related to his 
chronic tobacco abuse and unlikely related to his previous 
shrapnel fragment wounds.  However, subsequent to this 
opinion, a statement from a VA nurse practitioner was 
received by the RO in June 2003, in which the nurse 
practitioner noted that the appellant was being treated for 
moderate emphysema, and that he had exertional and nocturnal 
hypoxia requiring supplemental oxygen during the day with 
activity and while asleep.  In addition, the VA nurse 
practitioner further noted that the emphysema could be 
exacerbated by the metallic foreign bodies in the apex of the 
appellant's right lung and the base of his left lung.  Thus, 
in light of the above discrepancies in the medical opinions 
regarding whether the appellant experiences any residuals 
from the retained foreign bodies in the lungs, the Board is 
of the opinion that an additional VA examination must be 
performed.  

In regard to the appellant's claims for service connection 
for bilateral hearing loss and tinnitus, the appellant 
maintains that his current bilateral hearing loss and 
tinnitus are related to his period of active military 
service, specifically to his in-service noise exposure due to 
combat.  In this regard, it is not in dispute that the 
appellant has current bilateral hearing loss and tinnitus.  
The Board finds that the Maryland CNC speech recognition 
scores of 68 percent in the right ear and 52 percent in the 
left ear, as noted in the VA Medical Center outpatient 
treatment records in May 2003, reflect the required levels of 
speech discrimination for a finding of hearing impairment in 
both ears.  See 38 C.F.R. § 3.385 (2004).  In addition, as 
evidenced by the appellant's Purple Heart Medal, the 
appellant served in combat and has subsequently reported 
noise exposure consistent with such service.  Therefore, a 
remand is in order to afford the appellant an opportunity to 
present for VA audiologic examination to determine the 
etiology of his current hearing loss and tinnitus.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded the 
following examinations: 

(A) a VA audiological examination to 
determine if the veteran currently has 
any hearing loss or tinnitus attributable 
to military service.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary special studies or tests, to 
specifically include audiometric studies, 
are to be accomplished.  It is requested 
that the examiner obtain a detailed 
history of in-service and post-service 
noise exposure.

After a review of the examination 
findings and the entire evidence of 
record, the examiner must render an 
opinion as to whether any hearing loss or 
tinnitus is related to the appellant's 
periods of active military service.  The 
examiner must specifically address the 
question of whether any degree of hearing 
loss or tinnitus began as a result of in-
service noise exposure.  If no disability 
is found, or no link to military service 
is found, such findings and conclusions 
must be affirmatively stated.  The 
rationale for the examiner's opinions 
must be set forth in detail.  The report 
prepared must be typed.

(B) a comprehensive VA respiratory 
examination conducted by a physician to 
determine whether the appellant has any 
retained metallic foreign bodies in the 
mid-spinal area, and to determine the 
current severity of the appellant's 
service-connected residuals of retained 
foreign bodies in the lungs.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner must review the August 2002 VA 
examination report and the statement from 
a VA nurse practitioner, received by the 
RO in June 2003.  All necessary special 
studies or tests are to be accomplished, 
to specifically include x-rays of the 
appellant's lungs, and thoracic and 
lumbosacral spine.  

Following the respiratory examination, 
the examiner must describe any residuals 
attributable to the appellant's service-
connected retained foreign bodies in the 
lungs.  The examiner must comment on the 
opinion of the VA examiner from the 
appellant's August 2002 VA examination 
who opined that the appellant's pulmonary 
impairment was likely secondary to his 
COPD and not due to his previous shrapnel 
fragment wound.  The August 2002 VA 
examiner further opined that the 
appellant's breathing problems were 
likely related to his chronic tobacco 
abuse and unlikely related to his 
previous shrapnel fragment wounds.  The 
examiner must also comment on the opinion 
of the VA nurse practitioner who opined 
that the appellant's emphysema could be 
exacerbated by the metallic foreign 
bodies in the apex of the appellant's 
right lung and the base of his left lung.  
A complete rationale for all opinions 
must be provided.  Any report prepared 
must be typed.

2.  The RO must notify the appellant that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the appellant does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  The RO must then review and re-
adjudicate the issues on appeal.  If any 
such action does not resolve each claim 
to the appellant's satisfaction, the RO 
must provide the appellant and his 
representative a supplemental statement 
of the case and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
this Board for appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 79 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112). 



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


